Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sulyaman Al Islam Wa Salaam appeals the district court’s order adopting the magistrate judge’s recommendation and denying relief without prejudice on Salaam’s civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Salaam v. Taylor, No. 3:11-cv-00935-CMC (D.S.C. June 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.